 1   CENTER FOR DISABILITY ACCESS     Jose Macias, Jr., Bar No. 265033
     Chris Carson, Esq., SBN 280048   jmacias@littler.com
 2   Amanda Seabock, Esq., SBN 289900 LITTLER MENDELSON, P.C.
 3   Dennis Price, Esq., SBN 279082   50 W. San Fernando, 7th Floor
     Mail: PO Box 262490              San Jose, California 95113.2303
 4   San Diego, CA 92196-2490         Telephone: (408) 998-4150
     Delivery: 9845 Erma Rd., St. 300  Facsimile: (408) 288-5686
 5   San Diego, CA 92131              Attorneys for Defendant
 6   (858) 375-7385                   Ayar Produce Market I Inc.
     phylg@potterhandy.com
 7   Attorneys for Plaintiff
 8                            UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA

10   SAMUEL LOVE,                                  )    Case No.: 4:18-CV-06369-KAW
                                                   )
11           Plaintiff,                            )    JOINT STIPULATION FOR
     v.                                            )    DISMISSAL PURSUANT TO
12                                                 )
     FRED PAVLOW, in individual and                     F.R.C.P. 41 (a)(1)(A)(ii)
     representative capacity as trustee of The     )
13                                                 )    AND ORDER
     Lois Marie Pavlow Marital Trust;              )
14   AVAR PRODUCE MARKET I INC., a
     California Corporation; and Does 1-10,        )
                                                   )
15
             Defendants.
16
17          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
18   parties hereto that this action may be dismissed with prejudice as to all parties; each

19   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the

20   matter has been resolved to the satisfaction of all parties.

21
22   Dated: April 30, 2019             CENTER FOR DISABILITY ACCESS
23
24                                     By:   /s/ Amanda Lockhart Seabock
                                             Amanda Lockhart Seabock
25                                           Attorneys for Plaintiff
26
27
28



     Joint Stipulation                            -1-               4:18-CV-06369-KAW
 1   Dated: April 30, 2019     LITTLER MENDELSON, P.C.
 2
 3                             By:         /s/ Jose Macias, Jr.
                                           Jose Macias, Jr.
 4                                         Attorneys for Defendant
 5                                         Ayar Produce Market I Inc.
                                              ISTRIC
 6
                                         TES D      TC
 7      DATED: 5/1/19                  TA




                                                                     O
                                  S




                                                                      U
                                 ED




                                                                       RT
 8                                                         D
                                                      RDERE
 9                           UNIT     IT IS S
                                             OO




                                                                           R NIA
10
                                                                  m o re
                                                        is West
                             NO


                                                  and
11                                     J u d ge K




                                                                           FO
                              RT




                                                                       LI
12
                                      ER
                                 H




                                                                     A
                                           N                           C
13                                                           F
                                               D IS T IC T O
                                                     R
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                          -2-                  4:18-CV-06369-KAW
 1                              SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Jose Macias, counsel
 4   for Ayar Produce Market I Inc., and that I have obtained authorization of Mr. Macias to
 5   affix his electronic signature to this document.
 6
 7   Dated: April 30, 2019            CENTER FOR DISABILITY ACCESS
 8
                                      By:    /s/ Amanda Lockhart Seabock
 9                                           Amanda Lockhart Seabock
                                             Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                           -3-          4:18-CV-06369-KAW
